                                         Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 1 of 24




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DIVA LIMOUSINE, LTD.,                              Case No. 18-cv-05546-EMC
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART DEFENDANTS’
                                                                                            MOTION TO DISMISS, AND
                                  10     UBER TECHNOLOGIES, INC., et al.,                   DENYING WITHOUT PREJUDICE
                                                                                            PLAINTIFF’S MOTION FOR PARTIAL
                                  11                    Defendants.                         SUMMARY JUDGMENT
                                  12                                                        Docket Nos. 33, 113
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiff Diva Limousine (“Diva”), a licensed provider of livery services in California,
                                  16   brings this putative class action on behalf of providers of pre-arranged ground transportation
                                  17   services against Uber Technologies and its subsidiaries (“Uber”). Diva alleges that Uber secures
                                  18   unlawful cost savings by misclassifying its drivers as independent contractors instead of
                                  19   employees. In doing so, Uber takes business and market share from competitors like Diva who
                                  20   operate their businesses in compliance with the law. Diva also alleges that Uber, armed with cash
                                  21   from investors, prices its services below cost in order to drive out competitors. Diva asserts that
                                  22   Uber’s actions violate the California Unfair Competition Law (“UCL”) and the California Unfair
                                  23   Practices Act (“UPA”).
                                  24          Pending before the Court are Uber’s motion to dismiss Diva’s First Amended Complaint
                                  25   and Diva’s motion for partial summary judgment on the issue of driver misclassification. See
                                  26   Docket Nos. 33, 113. For the reasons discussed below, Uber’s motion to dismiss is GRANTED
                                  27   in part and DENIED in part, and Diva’s motion for partial summary judgment is DENIED
                                  28   without prejudice.
                                         Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 2 of 24




                                   1                                        I.      BACKGROUND

                                   2   A.     Factual Background

                                   3          The First Amended Complaint alleges the following. Diva is a licensed provider of

                                   4   limousine and chauffeur-driven ground transportation services in California. Docket. No. 106

                                   5   (“FAC”) ¶ 39. Diva maintains affiliate relationships with limousine companies outside of

                                   6   California. Id. ¶ 44. These out-of-state affiliates refer clients who are looking to book rides in

                                   7   California to Diva and receive a fee or commission for the referral. Id.

                                   8          Uber is a company that “provides prearranged transportation services for compensation

                                   9   using an online-enabled application or platform.” Id. ¶ 4. According to Diva, two aspects of

                                  10   Uber’s business unlawfully undermine competition and cause harm to Diva. First, “Uber willfully

                                  11   misclassifies its California drivers as independent contractors” in violation of the California Labor

                                  12   Code. Id. ¶ 90. Diva alleges that Uber drivers should properly be classified as employees under
Northern District of California
 United States District Court




                                  13   California law because the drivers are integral to Uber’s business and Uber “controls the precise

                                  14   manner in which the driver delivers Uber’s service.” Id. ¶¶ 69, 106 (emphasis removed). By

                                  15   misclassifying its drivers, Uber avoids paying minimum and overtime wages and providing

                                  16   benefits to its drivers as employees, saving it “a massive amount of money” and allowing it to

                                  17   lower prices, taking market share from competitors like Diva. Id. ¶¶ 90, 112, 125.

                                  18          Second, Uber prices its rides “at a level that is far below the total average costs attributable

                                  19   to those rides with the purpose of injuring competition.” Id. ¶ 129. Because Uber charges less for

                                  20   rides than the costs of providing the rides, it has “consistently lost massive amounts of money.”

                                  21   Id. ¶ 131. Uber is able to continue operating at a loss because of substantial influxes of cash

                                  22   provided by investors. Id. ¶ 147. “The only rational purpose for Uber subsidizing rides as it has

                                  23   done and continues to do is to drive enough competitors out of business to be able to raise prices

                                  24   down the road.” Id. ¶ 146.

                                  25          As a result of these practices, since Uber began operating in Los Angeles, Diva has lost

                                  26   corporate and retail client business, and has been compelled by Uber’s lower prices not to raise its

                                  27   own rates in line with expenses. Id. ¶¶ 41–42. It has also received fewer referrals from its out-of-

                                  28   state affiliates. Id. ¶ 43. Diva asserts two causes of action: a claim under the UCL, premised on
                                                                                         2
                                         Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 3 of 24




                                   1   Uber’s alleged misclassification of its drivers, id. ¶ 127, and a claim under the UPA, premised on

                                   2   Uber’s alleged loss-leader pricing, id. ¶¶ 162–63. Diva seeks injunctive relief under the UCL and

                                   3   damages and injunctive relief under the UPA. Id. ¶¶ 50, 60.

                                   4            Diva seeks to certify two classes of Plaintiffs. The UCL class includes “[a]ll business

                                   5   entities that earned revenue through the provision of pre-arranged limousine or chauffeur-driven

                                   6   ground transportation services for non-shared rides in California from September 10, 2014 to the

                                   7   present.” Id. ¶ 47. The UPA class is defined identically, with the exception that the class period

                                   8   runs from September 10, 2015 to the present. Id. ¶ 57.

                                   9   B.       Procedural Background

                                  10            Diva filed its class action complaint on September 10, 2018. Docket No. 1. It then filed a

                                  11   motion for partial summary judgment on a “single issue”: whether Uber drivers are properly

                                  12   classified as independent contractors or employees under the California Supreme Court’s recent
Northern District of California
 United States District Court




                                  13   ruling in Dynamex Operations W. v. Superior Court, 416 P.3d 1 (Cal. 2018). Docket No. 33 (“PSJ

                                  14   Mot.”). Uber requested that the pending PSJ motion “be held in abeyance subject to a further

                                  15   scheduling order” or “denied without prejudice as premature under the one-way intervention rule.”

                                  16   Docket No. 48. The Court ordered briefing on the one-way intervention issue. Docket No. 98.

                                  17            Uber moved to dismiss Diva’s original complaint in January 2019. Docket No. 100. Diva

                                  18   responded by filing the FAC. Docket No. 106. Uber then moved to dismiss the FAC under

                                  19   Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6). Docket No. 113 (“Mot.”). The motion to

                                  20   dismiss and the one-way intervention question on the PSJ motion are currently before the Court.

                                  21                                     II.       LEGAL STANDARDS

                                  22            Under Federal Rule of Civil Procedure 12(b)(1), a party may move to dismiss for lack of

                                  23   subject matter jurisdiction. When subject matter jurisdiction is challenged, “the party seeking to

                                  24   invoke the court’s jurisdiction bears the burden of establishing that jurisdiction exists.” Scott v.

                                  25   Breeland, 792 F.2d 925, 927 (9th Cir. 1986). A Rule 12(b)(1) motion will be granted if the

                                  26   complaint, considered in its entirety, fails on its face to allege facts sufficient to establish subject

                                  27   matter jurisdiction. See Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 (9th Cir.

                                  28   2003).
                                                                                           3
                                         Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 4 of 24




                                   1          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a complaint

                                   2   for failure to state a claim. To overcome a Rule 12(b)(6) motion to dismiss, a plaintiff must plead

                                   3   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

                                   4   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads

                                   5   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                   6   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility

                                   7   standard is not akin to a probability requirement, but it asks for more than a sheer possibility that a

                                   8   defendant has acted unlawfully.” Id. (internal quotation marks omitted).

                                   9          On a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true

                                  10   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  11   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The Court need not, however,

                                  12   “assume the truth of legal conclusions merely because they are cast in the form of factual
Northern District of California
 United States District Court




                                  13   allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per curiam) (internal

                                  14   quotation marks omitted). Thus, “a Plaintiff’s obligation to provide the ‘grounds’ of his

                                  15   ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of the

                                  16   elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citing Papasan v. Allain,

                                  17   478 U.S. 265, 286 (1986)).

                                  18                              III.      UBER’S MOTION TO DISMISS

                                  19   A.     Subject Matter Jurisdiction

                                  20          Diva asserts that this Court has subject matter jurisdiction over the claims in this case

                                  21   under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). FAC ¶ 26. CAFA “vests

                                  22   the district court with ‘original jurisdiction of any civil action in which the matter in controversy

                                  23   exceeds the sum or value of $5,000,000, exclusive of interest and costs, and is a class action in

                                  24   which’ the parties satisfy, among other requirements, minimal diversity.” Abrego Abrego v. The

                                  25   Dow Chem. Co., 443 F.3d 676, 680 (9th Cir. 2006) (quoting 28 U.S.C. § 1332(d)). Minimal

                                  26   diversity exists where “any member of a class of plaintiffs is a citizen of a State different from any

                                  27   defendant.” 28 U.S.C. § 1332(d)(2)(A).

                                  28          The FAC alleges that Uber is incorporated in Delaware and headquartered in San
                                                                                          4
                                         Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 5 of 24




                                   1   Francisco. FAC ¶¶ 17–21. For diversity purposes, then, Defendants are citizens of Delaware and

                                   2   California. See 28 U.S.C. § 1332(c)(1) (“[A] a corporation shall be deemed to be a citizen of

                                   3   every State and foreign state by which it has been incorporated and of the State or foreign state

                                   4   where it has its principal place of business . . . .”). Each of the two putative classes in this action

                                   5   are a combination of “limousine and chauffeur-driven ground transportation services within

                                   6   California” and “business entities outside of California” that have affiliate relationships with in-

                                   7   state Plaintiffs. FAC ¶¶ 48 (UCL class), 58 (UPA class) (emphases added). The in-state Plaintiffs

                                   8   are not diverse from Uber; they have California citizenship in common. Thus, the CAFA minimal

                                   9   diversity requirement is only met if at least one out-of-state affiliate within each putative class is a

                                  10   citizen of a state other than Delaware or California.

                                  11          Diva alleges that these affiliates are, indeed, “not citizens of California.” Id. ¶ 27. The

                                  12   FAC recites a statistic that 84 percent of the approximately 17,300 limousine and chauffeur-driven
Northern District of California
 United States District Court




                                  13   ground transportation companies in the United States have their principal place of business in

                                  14   states other than California, and that “the overwhelming majority of these companies . . . are also

                                  15   incorporated in states other than California.” Id. ¶ 28. As a result, Diva submits that it can be

                                  16   “reasonably estimated” that there are out-of-state affiliates in each putative class that are not

                                  17   citizens of California. Id. ¶ 29. These allegations are insufficient to establish minimal diversity.

                                  18   “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to

                                  19   allege affirmatively the actual citizenship of the relevant parties.” Kanter v. Warner-Lambert Co.,

                                  20   265 F.3d 853, 857 (9th Cir. 2001) (citation omitted). The FAC does not identify any specific out-

                                  21   of-state affiliates or their states of citizenship. Nor does the FAC expressly allege that the out-of-

                                  22   state affiliates are not citizens of Delaware.

                                  23          Diva attempts to remedy its pleading deficiency by supplying supplemental facts relevant

                                  24   to jurisdiction with its opposition brief. A declaration from Diva’s Chairman, Bijan Zoughi,

                                  25   identifies at least thirteen limousine companies with which Diva has had affiliate relationships

                                  26   within the last four years; none of the affiliates is based in California or Delaware. See Docket

                                  27   No. 114-2 ¶¶ 5–7. In addition, public records show that each of the thirteen affiliates is

                                  28
                                                                                           5
                                           Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 6 of 24




                                   1   incorporated in and has its principal place of business in a state other than California or Delaware.1

                                   2   See Docket No. 114-4, Exhs. A–N. These facts, if considered, would establish minimal diversity

                                   3   because they demonstrate that multiple members of the putative classes are citizens of states

                                   4   different from Uber. Uber does not dispute this; its reply merely urges the Court to order Diva to

                                   5   amend its complaint to properly allege these facts instead of allowing Diva to establish them in via

                                   6   extrinsic submissions. See Docket No. 117 at 3.

                                   7           The Ninth Circuit has articulated the general framework for determining when a court may

                                   8   consider extrinsic evidence to resolve a jurisdictional challenge:

                                   9                  A Rule 12(b)(1) jurisdictional attack may be facial or factual. In a
                                                      facial attack, the challenger asserts that the allegations contained in a
                                  10                  complaint are insufficient on their face to invoke federal
                                                      jurisdiction. By contrast, in a factual attack, the challenger disputes
                                  11                  the truth of the allegations that, by themselves, would otherwise
                                                      invoke federal jurisdiction. . . . In resolving a factual attack on
                                  12                  jurisdiction, the district court may review evidence beyond the
Northern District of California
 United States District Court




                                                      complaint without converting the motion to dismiss into a motion
                                  13                  for summary judgment.
                                  14   Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citations omitted). Under

                                  15   this framework, a plaintiff would ordinarily be permitted to submit evidence beyond what it

                                  16   alleged in its complaint when the defendant mounts a factual attack on jurisdiction. See id. Here,

                                  17   however, Uber is arguing that the allegations in the FAC are insufficient, even if taken as true, to

                                  18   establish minimal diversity—a facial attack. “[C]ourts do not consider evidence outside the

                                  19   pleadings when deciding a facial attack.” United Poultry Concerns v. Chabad of Irvine, No.

                                  20   SACV1601810ABGJSX, 2017 WL 3000019, at *1 (C.D. Cal. Jan. 20, 2017); MVP Asset

                                  21   Management (USA) LLC v. Vesbirk, No. 2:10-cv-02483-GEB-CMK, 2011 WL 1457424, *1 (E.D.

                                  22   Cal. Apr. 14, 2011) (same).

                                  23
                                       1
                                         Diva requests judicial notice of these public records. The Court can properly take judicial notice
                                  24
                                       of these documents because they are public records provided by government agencies and their
                                  25   authenticity is not disputed. See Fed. R. Evid. 201 (allowing a court to take judicial notice of a
                                       fact “not subject to reasonable dispute in that it is . . . capable of accurate and ready determination
                                  26   by resort to sources whose accuracy cannot reasonably be questioned”); Daniels-Hall v. Nat’l
                                       Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2010) (“It is appropriate to take judicial notice of this
                                  27   information, as it was made publicly available by government entities . . . , and neither party
                                       disputes the authenticity of the web sites or the accuracy of the information displayed therein.”).
                                  28
                                       The Court, however, cannot take judicial notice of the facts in the Zoughi declaration.
                                                                                            6
                                           Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 7 of 24




                                   1             Because the FAC on its face does not allege sufficient facts to establish subject matter

                                   2   jurisdiction, Uber’s Rule 12(b)(1) motion to dismiss is GRANTED. Diva may amend its

                                   3   complaint within 30 days of the date of this Order to incorporate the new facts establishing

                                   4   minimal diversity. Notwithstanding the dismissal on jurisdictional grounds, the parties agreed at

                                   5   the hearing that the Court must still address Uber’s arguments for dismissing Diva’s claims on the

                                   6   merits, since resolution of those arguments informs the potential futility and scope of any

                                   7   amendment. The Court therefore proceeds to determine the viability of Diva’s UPA and UCL

                                   8   claims.

                                   9   B.        UPA Claim

                                  10             The UPA makes it “unlawful for any person engaged in business within this state to sell

                                  11   any article or product at less than the cost thereof to such vender, or to give away any article or

                                  12   product for the purpose of injuring competitors or destroying competition.” Cal. Bus. & Prof.
Northern District of California
 United States District Court




                                  13   Code § 17043. Diva alleges that Uber’s practice of offering rides as a loss leader2 with the intent

                                  14   of driving competitors out of the market violates the UPA. FAC ¶¶ 162–63. Uber argues that

                                  15   Diva’s UPA claim fails as a matter of law because a statutory provision exempts Uber from UPA

                                  16   liability. The UPA expressly exempts two categories of services, articles, or products from its

                                  17   coverage:

                                  18                    Nothing in this chapter applies:
                                  19                    (1) To any service, article or product for which rates are established
                                                            under the jurisdiction of the Public Utilities Commission of this
                                  20                        State and sold or furnished by any public utility corporation, or
                                                            installation and repair services rendered in connection with any
                                  21                        services, articles or products.
                                  22                    (2) To any service, article or product sold or furnished by a
                                                            publicly owned public utility and upon which the rates would
                                  23                        have been established under the jurisdiction of the Public
                                                            Utilities Commission of this State if such service, article or
                                  24                        product had been sold or furnished by a public utility
                                                            corporation, or installation and repair services rendered in
                                  25                        connection with any services, articles or products.
                                  26
                                  27
                                       2
                                        The UPA defines “[l]oss leader” as “any article or product sold at less than cost . . . [w]here the
                                  28
                                       effect is to divert trade from or otherwise injure competitors.” Cal. Bus. & Prof. Code § 17030(c).
                                                                                           7
                                           Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 8 of 24




                                   1   Cal. Bus. & Prof. Code § 17024.

                                   2           Uber believes it falls within the first exemption. Diva disagrees. Their dispute centers on

                                   3   the meaning of the phrase “for which rates are established under the jurisdiction of the Public

                                   4   Utilities Commission.”3 To Uber, this phrase indicates that “it does not matter who sets the rates,

                                   5   as long as the rates are established under the jurisdiction of the CPUC.” Mot. at 11 (emphases in

                                   6   original). Diva, on the other hand, interprets the phrase as applying only to rates actually

                                   7   established by the CPUC; it is not enough that the CPUC has the authority to set rates but has not

                                   8   exercised it. Opp. at 8 (“The narrowly-defined exemption . . . . only exempts rates that have been

                                   9   established by the CPUC.”). This distinction is critical because while “the parties do not dispute

                                  10   that the CPUC has authority to regulate Uber,” Diva alleges that “the CPUC has never used that

                                  11   authority to set Uber’s rates.” Id. at 14; see FAC ¶¶ 83–88 (allegations regarding the CPUC’s

                                  12   jurisdiction over Uber).
Northern District of California
 United States District Court




                                  13           The plain language of the statute and the case law interpreting § 17024 support Uber’s

                                  14   position.

                                  15           1.     Statutory Text and Related Provisions

                                  16           “[I]n all cases of statutory interpretation, we begin with the language of the governing

                                  17   statute.” Beal Bank, SSB v. Arter & Hadden, LLP, 42 Cal. 4th 503, 507 (2007); see Satterfield v.

                                  18   Simon & Schuster, Inc., 569 F.3d 946, 951 (9th Cir. 2009). By its terms, the exemption in

                                  19   § 17024(1) covers “any service, article or product for which rates are established under the

                                  20   jurisdiction of the Public Utilities Commission.” Notably, the statute does not say “rates

                                  21   established by the Public Utilities Commission.” This undercuts Diva’s assertion that a public

                                  22   utility only qualifies for the exemption if its rates are actually established by the CPUC. Rather,

                                  23
                                       3
                                         The parties are in accord that Uber is a “public utility corporation” within the meaning of
                                  24
                                       § 17024(1). “‘Public utility’ includes every common carrier . . . where the service is performed
                                  25   for, or the commodity is delivered to, the public or any portion thereof.” Cal. Pub. Util. Code §
                                       216(a). A “common carrier,” in turn, “means every person and corporation providing
                                  26   transportation for compensation to or for the public or any portion thereof.” Id. § 211. “Whenever
                                       any common carrier . . . performs a service for, or delivers a commodity to, the public or any
                                  27   portion thereof for which any compensation or payment whatsoever is received, that common
                                       carrier . . . is a public utility subject to the jurisdiction, control, and regulation of the commission
                                  28
                                       and the provisions of [the California Public Utilities Act].” Id. § 216(b).
                                                                                               8
                                         Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 9 of 24




                                   1   the lack of specificity as to who must set the rates suggests that the legislature did not intend to

                                   2   limit the exemption to public utilities whose rates are actually set by the CPUC. Cf. Dean v.

                                   3   United States, 556 U.S. 568, 572 (2009) (“The passive voice focuses on an event that occurs

                                   4   without respect to a specific actor . . . .”).

                                   5           Diva counters that “[w]ith respect to establishing rates, this provision refers to no actor

                                   6   other than the CPUC,” so it must be the CPUC that is setting the rates. Opp. at 12–13. Diva cites

                                   7   Coso Energy Developers v. Cty. of Inyo, 122 Cal. App. 4th 1512 (2004), in which the court held

                                   8   that one clause in a statute written in the passive voice is not ambiguous where the statute

                                   9   “includes no language suggesting an actor other than the State of California.” Id. at 1525. But the

                                  10   statute in Coso differs from the statute at issue here in one critical respect—it identified the actor

                                  11   in the active voice in the clause immediately preceding the passive clause. In full, the statute

                                  12   provided:
Northern District of California
 United States District Court




                                  13                   The State of California hereby cedes to the United States of America
                                                       exclusive jurisdiction over such piece or parcel of land as may have
                                  14                   been or may be hereafter ceded or conveyed to the United States,
                                                       during the time the United States shall be or remain the owner
                                  15                   thereof, for all purposes except the administration of the criminal
                                                       laws of this State and the service of civil process therein.
                                  16

                                  17   Id. at 1523. The appellant in Coso insisted that the second clause, “land as may have been or may

                                  18   be hereafter ceded or conveyed to the United States,” means that “California cedes exclusive

                                  19   jurisdiction over ‘all land ceded to the United States without limitation as to time or identity of the

                                  20   ceding party.’” Id. (emphasis in original). The court disagreed because the first clause, “[t]he

                                  21   State of California hereby cedes,” clearly specifies that “the subject of the sentence and lone actor”

                                  22   is the State of California and dispels any ambiguity that might otherwise have been created by the

                                  23   passive voice in the second clause. Id. at 1525 (“It is reasonable to infer that the undisclosed actor

                                  24   in the second clause is the same actor specified in the first; the lack of disclosure in the second

                                  25   instance can be attributed to the desire to avoid redundancy.”). In marked contrast, § 17024(1)

                                  26   nowhere identifies a rate-setting actor. It is therefore not amenable to the narrow reading Diva

                                  27   advocates.

                                  28           The applicability of § 17024(1) does not turn on whether the CPUC has actually set rates.
                                                                                          9
                                           Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 10 of 24




                                   1   As Uber points out, the California Public Utilities Code expressly provides that it is within the

                                   2   CPUC’s discretion to regulate public utilities within its jurisdiction, including by setting rates, but

                                   3   that the CPUC is not required to do so in all instances. See Cal. Pub. Util. Code § 701 (“The

                                   4   commission may supervise and regulate every public utility in the State and may do all things . . .

                                   5   necessary and convenient in the exercise of such power and jurisdiction.”); id. § 728.5(a) (“The

                                   6   commission may establish rates or charges for the transportation of passengers and freight by

                                   7   railroads and other transportation companies . . . .”). Similarly, the California Constitution

                                   8   provides that the CPUC “may fix rates for all public utilities subject to its jurisdiction[.]” Cal.

                                   9   Const. Art. XII, § 6 (emphasis added); see also id., Art. XII, § 4 (CPUC “may fix rates and

                                  10   establish rules for the transportation of passengers”). This context lends credence to the notion

                                  11   that the rates established by a public utility which are merely subject to the CPUC’s jurisdiction

                                  12   are “rates are established under the jurisdiction of” CPUC irrespective of whether the CPUC
Northern District of California
 United States District Court




                                  13   actually exercises its rate setting authority.4

                                  14           The broader interpretation of § 17024 is supported by the fact that the statutory scheme

                                  15   allows the CPUC to consider anticompetitive concerns when regulating public utility corporations

                                  16   like Uber. As alleged, Uber is a “charter-party carrier of passengers” under the Public Utilities

                                  17   Code. See FAC ¶ 4; Cal. Pub. Util. Code § 5360 (“‘[C]harter-party carrier of passengers’ means

                                  18   every person engaged in the transportation of persons by motor vehicle for compensation, whether

                                  19   in common or contract carriage, over any public highway in this state.”). The CPUC is given

                                  20   broad authority to “supervise and regulate every charter-party carrier of passengers in the State

                                  21   and may do all things, whether specifically designated in this part, or in addition thereto, which are

                                  22   necessary and convenient in the exercise of such power and jurisdiction.” Cal. Pub. Util. Code

                                  23   § 5381. In particular, charter-party carriers are required to obtain “a certificate [of] public

                                  24   convenience and necessity” from the CPUC to operate. Id. § 5371. In granting a certificate of

                                  25   public convenience and necessity, the CPUC “may attach to the permit or certificate such terms

                                  26
                                  27   4
                                         To be sure, the statute is not without ambiguity. Section 17024 does not, for instance, refer to
                                  28   rates “subject to regulation by” CPUC—language which would have made the broader reach of
                                       the exemption clear.
                                                                                         10
                                           Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 11 of 24




                                   1   and conditions as, in its judgment, are required in the public interest.” Id. § 5375. Although the

                                   2   Public Utilities Code does not expressly require the CPUC to weigh anticompetitive concerns,

                                   3   courts have observed that “the PUC undoubtedly does ‘take antitrust considerations into account

                                   4   in determining whether a [transaction] will advance the public interest.’”5 McCaw Pers.

                                   5   Commc’ns, Inc. v. Pac. Telesis Grp., 645 F. Supp. 1166, 1171 (N.D. Cal. 1986) (alteration in

                                   6   original) (quoting N. California Power Agency v. Pub. Util. Com., 5 Cal. 3d 370, 377 (1971)).

                                   7   That the CPUC retains authority to address anticompetitive behavior in regulating charter-party

                                   8   carriers suggests that the legislature intended to leave to the CPUC the field of regulating and

                                   9   monitoring prices of utilities under its jurisdiction.

                                  10           Diva’s statutory arguments to the contrary are not persuasive. First, Diva purports to rely

                                  11   on the plain text of the statute:

                                  12                   A plain reading of Section 17024(1) shows that the exemption only
Northern District of California




                                                       applies to a service, such as an Uber ride, “for which rates are
 United States District Court




                                  13                   established” by the CPUC. By reading these critical words out of
                                                       the statute, Uber invites the Court to violate fundamental canons of
                                  14                   statutory interpretation.
                                  15   Opp. at 11 (emphasis in original). But it is Diva who reads critical words out of the statute,

                                  16   ignoring the operative phrase “under the jurisdiction of” from § 17024(1) and replacing it with “by

                                  17   the CPUC.” See Abbott Labs. v. Franchise Tax Bd., 175 Cal. App. 4th 1346, 1359 (2009)

                                  18   (“Deleting the language . . . from [the statute] rewrites the statute to give the statute a purpose

                                  19   quite different than the one enacted by the legislature.”).

                                  20           Second, Diva argues that “Uber’s interpretation of Section 17024(1) cannot be harmonized

                                  21   with Section 17024(2).” Opp. at 11. Whereas § 17024(1) exempts privately owned public utilities

                                  22   from the UPA’s proscriptions, § 17024(2) exempts publicly owned public utilities for which rate-

                                  23
                                       5
                                  24     Uber has also cited examples of the CPUC considering risks of anticompetitive behavior in
                                       regulating rates for other common carriers. For instance, in 1990 the CPUC adopted a flexible rate
                                  25   program for the trucking industry whereby “common carriers [were] allowed rate freedom within
                                       a zone of reasonableness.” Regulation of Gen. Freight Transp. by Truck, 35 C.P.U.C. 2d 307, 307
                                  26   (Feb. 7, 1990). In those proceedings, the CPUC made clear that “[t]he principal reason for
                                       regulation of utility rates in general is to prevent monopoly pricing due to restriction of supply.”
                                  27   Id. at 334. The decision to implement a flexible rate-setting mechanism was “based upon a
                                       finding that workable competition exists” within the industry, and the CPUC pledged to
                                  28   “continuously monitor the degree of competition and quality of service” under the new scheme.
                                       Id. at 334, 353.
                                                                                           11
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 12 of 24




                                   1   setting authority belongs to municipalities rather than the CPUC. See Cty. of Inyo v. Pub. Utilities

                                   2   Com., 26 Cal. 3d 154, 165–66 (1980). Diva asserts that because the two categories of exemptions

                                   3   are analogous, if Uber is correct that § 17024(1) applies to privately owned public utilities whose

                                   4   rates could be set by the CPUC, then § 17024(2) would have been written to apply to publicly

                                   5   owned public utilities whose rates “could have been established under the jurisdiction of” the

                                   6   CPUC if they had been privately owned. Opp. at 11–12. Instead, § 17024(2) applies to publicly

                                   7   owned public utilities whose “rates would have been established under the jurisdiction of the

                                   8   Public Utilities Commission of this State if such service, article or product had been sold or

                                   9   furnished by a public utility corporation.” Cal. Bus. & Prof. Code § 17024(2) (emphasis added).

                                  10          Diva reads too much into the statute. The “would have been” language in § 17024(2) has a

                                  11   much simpler and logical purpose, as one court explained recently:

                                  12                  The fact that the private companies are, and the publicly owned
Northern District of California
 United States District Court




                                                      entities are not, under the jurisdiction of the PUC, explains the
                                  13                  difference in wording in the two subsections: the “would have been”
                                                      counter factual (or subjunctive) phrase is used in subsection (2)
                                  14                  because the PUC doesn’t normally have jurisdiction over the public
                                                      entities. It is fair, however, to otherwise view the two subsections as
                                  15                  creating the same immunity under essentially the same
                                                      circumstances, thus placing the private utility corporations on equal
                                  16                  footing with publicly owned utilities.
                                  17   Actions v. Uber Techs., No. CJC-17-004925, 2018 Cal. Super. LEXIS 1913, at *6 (Cal. Super. Ct.

                                  18   Mar. 2, 2018), appeal docketed, No. A154694 (First App. Dist., Div. One).

                                  19          Third, Diva points to California Public Utilities Code § 2106 as evidence that the

                                  20   legislature did not intent to “broadly immunize public utilities” from liability via § 17024. Opp. at

                                  21   14. Section 2106 authorizes a private right of action against public utilities. Even by Diva’s

                                  22   description, however, § 2106 only “enshrine[s] a general rule that [public utilities] are liable for

                                  23   violations of the law.” Opp. at 14. As such, it does not override an express statutory exemption,

                                  24   like § 17024, created by the legislature.

                                  25          2.      Case Law

                                  26          No higher court in California has definitively construed § 17024(1), but the Court of

                                  27   Appeal in Hladek v. City of Merced, 69 Cal. App. 3d 585 (1977) provided an analysis of

                                  28   § 17024(2) that also illuminates the scope of § 17024(1). In Hladek, a privately owned “dial-a-
                                                                                         12
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 13 of 24




                                   1   bus, dial-a-ride” service sued the City of Merced under the UPA for starting a competing

                                   2   transportation service that allegedly operated at a loss. Id. at 588. The City’s service was a

                                   3   publicly owned public utility, raising the question whether was exempt from UPA liability under

                                   4   § 17024(2). In resolving the question, the court held that “the pivotal issue is whether the Public

                                   5   Utilities Commission would have the jurisdiction to establish the rates for such service if it had

                                   6   been sold or furnished by a privately owned public utility.” Id. at 590 (emphasis added).

                                   7          As Uber points out, and the Superior Court in Actions v. Uber Technologies observed,

                                   8   Hladek supports Uber’s interpretation of § 17024(1) because “Hladek considered only whether the

                                   9   PUC would have had jurisdiction; it did not consider whether the PUC did in fact, or would,

                                  10   exercise its jurisdiction.” 2018 Cal. Super. LEXIS 1913, at *6 (emphasis in original). The

                                  11   Superior Court in Actions accordingly concluded that “[w]hen [Hladek’s] analysis is applied to

                                  12   § 17024(1), then the immunity kicks in to the extent[] the PUC ‘does have the jurisdiction to
Northern District of California
 United States District Court




                                  13   establish the rates for such service.’” Id. at *6–7.

                                  14          Notably, Judge White of this Court has also cited Hladek in dismissing with prejudice

                                  15   UPA claims brought in two cases against Uber. In Desoto Cab Company, Inc. v. Uber Techs.,

                                  16   Inc., No. 16-cv-06385, Docket No. 64 at 17 (N.D. Cal. Sept. 24, 2018), Judge White noted,

                                  17   “California courts have determined that the section 17024(1) exception . . . applies where the

                                  18   CPUC has the jurisdiction to establish a utility’s rates,” and therefore “applies if Uber is a public

                                  19   utility.”); see also A White and Yellow Cab, Inc. v. Uber Techs., Inc., No. 15-cv-05163, Docket

                                  20   No. 114 at 12 (same).

                                  21          The courts that have addressed the issue have so concluded that the CPUC is not required

                                  22   to actually establish rates in order for § 17024(1) to apply. This Court agrees.

                                  23          3.      The Filed Rate Doctrine

                                  24          Diva makes one final argument for construing the § 17024(1) exemption narrowly by

                                  25   analogizing § 17024 to the federal filed rate doctrine. Opp. at 10. The filed rate doctrine is “a

                                  26   judicial creation” that “bar[s] challenges under state law and federal antitrust laws to rates set by

                                  27   federal agencies.” E. & J. Gallo Winery v. Encana Corp., 503 F.3d 1027, 1033 (9th Cir. 2007)

                                  28   (citation omitted). There is no state-law equivalent of the filed rate doctrine in California. See
                                                                                         13
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 14 of 24




                                   1   Knevelbaard Dairies v. Kraft Foods, Inc., 232 F.3d 979, 992–93 (9th Cir. 2000) (citing Cellular

                                   2   Plus, Inc., v. Superior Court, 14 Cal. App. 4th 1224 (1993)). Diva asserts that the California

                                   3   Legislature intended for § 17024 to function as an analogous exemption to UPA liability for public

                                   4   utilities whose rates are actually set by the CPUC: “in the face of private litigation contesting

                                   5   public utilities rates, the Legislature needed to create a narrow safe-haven for rates approved by

                                   6   state regulators akin to the filed-rate doctrine. Section 17024 accomplishes this exact purpose.”

                                   7   Opp. at 10. But Diva cites no authority—legislative history or otherwise—for this claim.

                                   8   Moreover, the same argument was made and rejected in Actions v. Uber Technologies. The

                                   9   Superior Court in Actions pointed out that “[t]he filed rate doctrine is judge made,” and “doesn’t

                                  10   affect the patent right of the legislature to step in and independently limit the reach of its own

                                  11   laws.” Actions v. Uber Techs., 2018 Cal. Super. LEXIS 1913, at *8. There is simply no support

                                  12   for Diva’s claim that § 17024 must be construed as narrowly as the filed rate doctrine.
Northern District of California
 United States District Court




                                  13          4.      Conclusion

                                  14          The plain language of § 17024(1) indicates that the exemption should be construed to

                                  15   apply to all public utilities over which the CPUC has rate-setting authority. Accordingly, Diva’s

                                  16   UPA claim is DISMISSED with prejudice.

                                  17   C.     UCL Claim

                                  18          The UCL proscribes business practices that are (1) unlawful, (2) unfair, or (3) fraudulent.

                                  19   Cal. Bus. & Prof. Code § 17200. Each prong of the UCL provides a separate and distinct basis of

                                  20   liability. Here, Diva alleges that Uber’s deliberate decision to misclassify its drivers as

                                  21   independent contractors to save costs is both “unfair” and “unlawful” under the UCL. FAC ¶ 127.

                                  22   The “unfair” prong creates a cause of action for a business practice that is unfair even if it is not

                                  23   proscribed by some other law. Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134,

                                  24   1143 (2003). The “unlawful” prong prohibits “anything that can properly be called a business

                                  25   practice and that at the same time is forbidden by law.” Cel-Tech Commc’ns, Inc. v. Los Angeles

                                  26   Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999) (internal quotation marks omitted).

                                  27          Uber contends that Diva’s claim under the “unfair” prong fails because Uber’s alleged

                                  28   conduct does not violate antitrust laws, and that the claim under the “unlawful” prong fails
                                                                                         14
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 15 of 24




                                   1   because causation is not sufficiently alleged.

                                   2          1.      “Unfair” Prong

                                   3          The California Supreme Court has held that “a plaintiff who claims to have suffered injury

                                   4   from a direct competitor’s ‘unfair’ act or practice” must allege “conduct that threatens an incipient

                                   5   violation of an antitrust law, or violates the policy or spirit of one of those laws because its effects

                                   6   are comparable to or the same as a violation of the law, or otherwise significantly threatens or

                                   7   harms competition.” Cel-Tech, 20 Cal. 4th at 186–87. “[A]ny finding of unfairness to

                                   8   competitors under section 17200 [must] be tethered to some legislatively declared policy or proof

                                   9   of some actual or threatened impact on competition.” Id. The parties agree that Diva is a direct

                                  10   competitor to Uber, and thus must meet the pleading standard articulated in Cel-Tech. See Opp. at

                                  11   19. Uber contends that the allegations in the FAC reveal that Uber’s misclassification of drivers

                                  12   results in more competition and lower prices for consumers, which means that no antitrust laws
Northern District of California
 United States District Court




                                  13   were violated even if Diva lost business. Mot. at 18.

                                  14          Uber is correct that “the antitrust laws’ prohibitions focus on protecting the competitive

                                  15   process and not on the success or failure of individual competitors.” Cascade Health Sols. v.

                                  16   PeaceHealth, 515 F.3d 883, 902 (9th Cir. 2008). Thus, “the antitrust laws do not punish economic

                                  17   behavior that benefits consumers and will not cause long-run injury to the competitive process,”

                                  18   even if individual competitors may suffer. Id. at 903. But of course, economic behavior does not

                                  19   passes muster simply because it might result in lower prices. Courts must “distinguish robust

                                  20   competition from conduct with long-term anticompetitive effects” and ward “against conduct

                                  21   which unfairly tends to destroy competition itself.” Spectrum Sports, Inc. v. McQuillan, 506 U.S.

                                  22   447, 458–59 (1993). Predatory pricing can harm competition in the long run.

                                  23          Diva claims that Uber’s conduct crossed the line from robust competition to unfair anti-

                                  24   competition. In particular, the FAC alleges that Uber’s misclassification of drivers “violates the

                                  25   policy or spirit of the antitrust laws and threatens an incipient violation of antitrust law, including

                                  26   but not limited to monopolization and/or attempted monopolization under Section 2 of the

                                  27   Sherman Antitrust Act.” FAC ¶ 126. However, this conclusory allegation is not accompanied by

                                  28   specific facts that would support a Sherman Act claim. In order to state a claim for
                                                                                          15
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 16 of 24




                                   1   monopolization under Section 2 of the Sherman Act, a plaintiff must prove: (1) possession of

                                   2   monopoly power in the relevant market; (2) willful acquisition or maintenance of that power; and

                                   3   (3) causal antitrust injury. SmileCare Dental Grp. v. Delta Dental Plan of California, Inc., 88

                                   4   F.3d 780, 783 (9th Cir. 1996) (citation omitted). And to state a claim for attempted

                                   5   monopolization, the plaintiff must show: (1) specific intent to control prices or destroy

                                   6   competition; (2) predatory or anticompetitive conduct to accomplish the monopolization; (3)

                                   7   dangerous probability of success; and (4) causal antitrust injury. Id. The FAC, as currently

                                   8   pleaded, does not speak to many of these elements, so Diva’s “unfair” prong claim cannot be

                                   9   sustained by its bare allegations of Sherman Act violations.

                                  10          However, Cel-Tech taught that it is not just conduct that threatens a violation of an actual

                                  11   antitrust law that supports a UCL unfairness claim. Equally actionable is conduct that “violates

                                  12   the policy or spirit of one of those laws because its effects are comparable to or the same as a
Northern District of California
 United States District Court




                                  13   violation of the law, or otherwise significantly threatens or harms competition.” Cel-Tech, 20 Cal.

                                  14   4th at 186–87. Here, Diva has alleged that Uber’s misclassification of drivers allows it to shirk its

                                  15   legal obligations under the California Labor Code and Wage Orders issued by the California

                                  16   Industrial Welfare Commission to provide adequate pay and benefits to its drivers. See FAC

                                  17   ¶¶ 112–14, 123. The California Supreme Court recently condemned precisely this kind of

                                  18   misclassification practice as a form of unfair competition:

                                  19                  [T]he risk that workers who should be treated as employees may be
                                                      improperly misclassified as independent contractors is significant in
                                  20                  light of the potentially substantial economic incentives that a
                                                      business may have in mischaracterizing some workers as
                                  21                  independent contractors. Such incentives include the unfair
                                                      competitive advantage the business may obtain over competitors
                                  22                  that properly classify similar workers as employees and that thereby
                                                      assume the fiscal and other responsibilities and burdens that an
                                  23                  employer owes to its employees.
                                  24   Dynamex Operations W. v. Superior Court, 4 Cal. 5th 903, 913 (2018) (emphasis added).

                                  25   Dynamex thus indicates that worker misclassification can violate the policy or spirit of antitrust

                                  26   laws because it significantly threatens or harms competition. Uber attempts to discount the

                                  27   significance of Dynamex by insisting that it “cannot be read to overrule Cel-Tech’s limitation of

                                  28   competitor suits under the UCL to incipient violations of the antitrust laws.” Docket No. 117 at 12
                                                                                        16
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 17 of 24




                                   1   n.9. This misses the point because, as explained above, Cel-Tech also allows competitor suits

                                   2   predicated on conduct that violates the policy or spirit of antitrust laws by significantly threatening

                                   3   or harming competition. Dynamex affirms that worker misclassification may constitute an

                                   4   example of such conduct.

                                   5          Further, there is no question that the prohibition on worker misclassification is “tethered to

                                   6   some legislatively declared policy.” Cel-Tech, 20 Cal. 4th at 186–87. The California Labor Code

                                   7   expressly declares that “[i]t is the policy of this state to vigorously enforce minimum labor

                                   8   standards in order . . . to protect employers who comply with the law from those who attempt to

                                   9   gain a competitive advantage at the expense of their workers by failing to comply with minimum

                                  10   labor standards.” Cal. Labor Code § 90.5(a). Standards codified in the Labor Code concern,

                                  11   among other things, potential harm to competition. See Dynamex, 4 Cal. 5th at 952 (“California’s

                                  12   industry-wide wage orders are also clearly intended for the benefit of those law-abiding businesses
Northern District of California
 United States District Court




                                  13   that comply with the obligations imposed by the wage orders, ensuring that such responsible

                                  14   companies are not hurt by unfair competition from competitor businesses that utilize substandard

                                  15   employment practices.”) (emphasis in original).

                                  16          Accordingly, Diva’s “unfair” prong claim meets the requirements of Cel-Tech. Uber’s

                                  17   motion to dismiss the UCL unfairness claim is DENIED to the extent the claim is based on

                                  18   violations of California labor laws. The motion is GRANTED to the extent the unfairness claim

                                  19   is based on Sherman Act violations. Diva may amend its complaint with specific facts that would

                                  20   support its claim that Uber’s misclassification of drivers violates the Sherman Act.

                                  21          2.      “Unlawful” Prong

                                  22          Uber next contends that Diva lacks standing to bring a claim under the “unlawful” prong of

                                  23   the UCL. To establish Article III standing, a plaintiff must demonstrate: (1) injury-in-fact in the

                                  24   form of “concrete and particularized” and “actual or imminent” harm to a legally protected

                                  25   interest; (2) a causal connection between the injury and the conduct complained of; and (3) a

                                  26   likelihood that a favorable decision would redress the injury-in-fact. Barnum Timber Co. v. U.S.

                                  27   E.P.A., 633 F.3d 894, 897 (9th Cir. 2011) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

                                  28   560–61 (1992); Allen v. Wright, 468 U.S. 737, 751 (1984)). Uber maintains that Diva has failed to
                                                                                         17
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 18 of 24




                                   1   establish the causation element.

                                   2                  a.      Standing as to All Plaintiffs

                                   3          Uber argues that Diva has not shown that Uber’s driver misclassification is the cause of its

                                   4   unfair cost advantage over its competitors because Diva also alleges that investor subsidies allow

                                   5   Uber to price its rides below cost. Mot. at 19–20. Thus, Uber reasons, Diva would have suffered

                                   6   the same harm even if Uber had complied fully with labor laws and paid its drivers as employees.

                                   7   See Daro v. Superior Court, 151 Cal. App. 4th 1079, 1099 (2007) (holding that, to establish

                                   8   standing under the UCL, “there must be a causal connection between the harm suffered and the

                                   9   unlawful business activity,” and that the “causal connection is broken when a complaining party

                                  10   would suffer the same harm whether or not a defendant complied with the law”).

                                  11          The argument is meritless for several reasons. First, the dismissal of Diva’s UPA claim

                                  12   resolves this issue. As Diva explains, the FAC pleads alternative theories of liability under the
Northern District of California
 United States District Court




                                  13   UPA and UCL. Opp. at 21–22. The UPA cause of action incorporates only the allegations that

                                  14   pertain to Uber’s investor-funded loss-leader pricing, whereas the UCL cause of action

                                  15   incorporates only the allegations that pertain to Uber’s driver misclassification. Now that the UPA

                                  16   cause of action has been dismissed, the sole remaining source of Uber’s cost advantage is its

                                  17   alleged misclassification practices. Causation is thus simplified.

                                  18          Second, even if Diva’s harm is caused by both Uber’s driver misclassification and

                                  19   predatory pricing subsidized by investor financing, Diva has still established standing by asserting

                                  20   that the misclassification is a substantial cause of the harm. Opp. at 22–23. It does not appear that

                                  21   the UCL requires the unlawful conduct be the sole factor in causing harm in order to support UCL

                                  22   standing and thus a contributing cause may satisfy standing. Admittedly, the courts have not

                                  23   definitively decided this question. See Law Offices of Mathew Higbee v. Expungement Assistance

                                  24   Servs., 214 Cal. App. 4th 544, 562 (2013) (“[C]ourts have not yet defined the contours of the

                                  25   causation element under the ‘unlawful’ prong of the UCL.”) (citing Kwikset Corp. v. Superior

                                  26   Court, 51 Cal. 4th 310, 326 n.9 (2011)). However, the language of the UCL evinces no “sole

                                  27   factor” requirement. The statute authorizes any “person who has suffered injury in fact and has

                                  28   lost money or property as a result of the unfair competition” to bring suit under the UCL. Cal.
                                                                                        18
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 19 of 24




                                   1   Bus. & Prof. Code § 17204.

                                   2          Notably, the California Court of Appeal has suggested in dicta that a “substantial factor”

                                   3   standard of causation would suffice for UCL standing. In Troyk v. Farmers Grp., Inc., 171 Cal.

                                   4   App. 4th 1305 (2009), the court stated that it “discern[ed] no legislative intent from [§ 17024]’s

                                   5   language that would require a standard of causation more stringent than the ‘a substantial factor’

                                   6   standard that applies to negligence actions . . . for a plaintiff to have UCL standing.” Id. at 1350

                                   7   n.33. As Troyk set forth, “a substantial factor in causing harm is a factor that a reasonable person

                                   8   would consider to have contributed to the harm. It must be more than a remote or trivial factor. It

                                   9   does not have to be the only cause of the harm.” Id. (citation and alteration omitted). It is well-

                                  10   established that the “substantial factor” standard of causation applies to claims under the

                                  11   “fraudulent” prong of the UCL. See In re Tobacco II Cases, 46 Cal. 4th at 326. It is noteworthy

                                  12   that the substantial factor test for causation applies in many contexts. See, e.g., Nat’l Ass’n of
Northern District of California
 United States District Court




                                  13   African Am.-Owned Media v. Charter Commc’ns, Inc., 915 F.3d 617, 623 (9th Cir. 2019)

                                  14   (disparate treatment claims under Title VII); Nuveen Mun. High Income Opportunity Fund v. City

                                  15   of Alameda, Cal., 730 F.3d 1111, 1119 (9th Cir. 2013) (securities fraud actions under Section

                                  16   10(b) of the Securities and Exchange Act); BladeRoom Grp. Ltd. v. Emerson Elec. Co., 331 F.

                                  17   Supp. 3d 977, 987 (N.D. Cal. 2018) (breach of contract and tort actions).

                                  18          Assuming the “substantial factor” standard for causation applies here—and Uber has not

                                  19   contended that it does not—Diva’s allegations are sufficient to establish that Uber’s

                                  20   misclassification practices alone have been a substantial factor in causing Diva’s economic harm.

                                  21   The FAC alleges that Diva must pay its drivers at least minimum wage ($13 per hour or more in

                                  22   major cities) because they are employees. FAC ¶ 69. Diva must also bear the cost of overtime

                                  23   wages, work breaks, unemployment insurance, workers’ compensation insurance premiums, social

                                  24   security tax, and Medicare tax. Id. ¶¶ 70–74. Uber, by misclassifying its drivers as independent

                                  25   contractors, avoids these obligations. Id. ¶ 114. Diva estimates that “Uber avoids an average of

                                  26   $9.07 an hour in business expenses and employee benefits that it would have to pay if it properly

                                  27   classified drivers as employees. As a result, Uber pays costs for the average driver that are

                                  28   equivalent to what an employer would bear if they (illegally) paid their W-2 employees $7.48 per
                                                                                         19
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 20 of 24




                                   1   hour,” i.e., approximately half of the minimum wage. Id. ¶ 118. Given that “Uber pays over 75

                                   2   percent of gross bookings to drivers,” it can reasonably inferred that by paying its drivers

                                   3   effectively half the hourly wage that would be required if they were treated as employees, Uber is

                                   4   able to significantly undercut its competitors on price. Thus, Uber’s driver misclassification as

                                   5   alleged is a “substantial factor” in causing Diva’s harm, and not merely a “remote or trivial

                                   6   factor.” Troyk, 171 Cal. App. 4th at 1350 n.33.

                                   7          The three cases cited by Uber do not suggest otherwise. In Overton v. Uber Techs., Inc.,

                                   8   333 F. Supp. 3d 927 (N.D. Cal. 2018), this Court found that the plaintiffs did not establish a causal

                                   9   link between Uber’s failure to register as a motor carrier under federal law and its gaining of an

                                  10   unfair competitive advantage over plaintiffs. Id. at 946–47. Causation was “highly speculative”

                                  11   in Overton because the plaintiffs did not show “what Uber’s increased costs would be if it

                                  12   registered, how those increased costs would be born as between Uber and its drivers, [and] how
Northern District of California
 United States District Court




                                  13   much, if at all, Uber’s pricing of rides will be affected.” Id. Here, in contrast, Diva has detailed

                                  14   the per-driver cost savings Uber attains through misclassification. In Haynish v. Bank of Am.,

                                  15   N.A., 284 F. Supp. 3d 1037 (N.D. Cal. 2018), the plaintiffs did not establish that the defendant’s

                                  16   unlawful conduct caused the foreclosure of their home because the foreclosure was independently

                                  17   triggered by the plaintiffs’ default on their home loan. Id. at 1052. Diva’s allegations support the

                                  18   inference that Uber could not have undercut market prices to the same degree without

                                  19   misclassifying its drivers to skirt significant costs. Finally, unlike Diva, the plaintiff in Rooney v.

                                  20   Sierra Pac. Windows, No. 10-CV-00905-LHK, 2011 WL 5034675 (N.D. Cal. Oct. 11, 2011)

                                  21   “failed to allege any causal connection” between the defendant’s alleged violations of law and the

                                  22   plaintiff’s injury. Id. at *11 (emphasis in original).

                                  23          Diva has adequately alleged a causal link between Uber’s misclassification practices and

                                  24   Diva’s UCL injury.

                                  25                  b.      Standing as to Out-of-State Plaintiffs

                                  26          Uber next argues that there is a causation problem specific to the out-of-state affiliates,

                                  27   because the alleged harm to those affiliates arises from Uber’s extraterritorial conduct. It is well-

                                  28   established that the UCL does not apply extraterritorially. Sullivan v. Oracle Corp., 51 Cal. 4th
                                                                                          20
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 21 of 24




                                   1   1191, 1207 (2011). Thus, the UCL does not reach “claims of non-California residents injured by

                                   2   conduct occurring beyond California’s borders.” Norwest Mortgage, Inc. v. Superior Court, 72

                                   3   Cal. App. 4th 214, 222 (1999). It does, however, apply where the “relevant conduct occur[s] in

                                   4   California.” Sullivan, 51 Cal. 4th at 1208. Uber asserts that the out-of-state affiliates cannot be

                                   5   losing business because of Uber’s practices in California; rather, “the only plausible, non-

                                   6   speculative reason is due to competition from Uber . . . in those other states.” Mot. at 22

                                   7   (emphasis in original).

                                   8          Uber’s argument appears to be grounded in a misunderstanding about how the affiliate

                                   9   system allegedly works. Uber repeatedly focuses on the fact that the out-of-state affiliates are

                                  10   booking rides for out-of-state clients. See id.; Docket No. 117 at 15. However, the FAC states

                                  11   that when out-of-state clients want to book rides in California, they do so through out-of-state

                                  12   affiliates who refer the clients to companies (like Diva) in California who provide the rides in
Northern District of California
 United States District Court




                                  13   California. FAC ¶¶ 44–45. The California company and the out-of-state affiliate split the revenue

                                  14   for the ride. Id. ¶ 45. Thus, when Uber undercuts its competitors’ prices in California, fewer

                                  15   clients book rides with California limousine companies through out-of-state affiliates. Id. Uber’s

                                  16   pricing practices outside of California do not affect clients’ booking decision for rides in

                                  17   California under this model. In short, there is a direct causal link between Uber’s alleged

                                  18   misconduct in California and the out-of-state affiliates’ loss of revenue. That meets the

                                  19   requirement for standing under for the UCL to apply. See Sullivan, 51 Cal. 4th at 1208.

                                  20          Accordingly, Uber’s motion to dismiss Diva’s claim under the unlawful prong of the UCL

                                  21   is DENIED.

                                  22   D.     Jurisdiction under CAFA

                                  23          Uber finally argues that if the Court dismisses the claims of the out-of-state affiliates, it

                                  24   should dismiss the entire action under CAFA’s home-state controversy exception. Mot. at 22–23.

                                  25   The home-state controversy exception to CAFA jurisdiction provides that a “district court shall

                                  26   decline to exercise jurisdiction” if “two-thirds or more of the members of all proposed plaintiff

                                  27   classes in the aggregate, and the primary defendants, are citizens of the State in which the action

                                  28   was originally filed.” 28 U.S.C. § 1332(d)(4)(B). Here, the only putative class members that are
                                                                                         21
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 22 of 24




                                   1   not citizens of California are the out-of-state affiliates. See FAC ¶ 29. Uber therefore contends

                                   2   that if the out-of-states affiliates are removed from the suit for lack of standing, all of the

                                   3   remaining class members would be California citizens and CAFA jurisdiction would be destroyed.

                                   4   However, as explained above, there is no basis to dismiss the claims of the out-of-state affiliates,

                                   5   which comprise “approximately half of the members of each of the putative classes.” Id. Uber’s

                                   6   home-state controversy argument accordingly fails.

                                   7              IV.       DIVA’S MOTION FOR PARTIAL SUMMARY JUDGMENT

                                   8           Uber contends that it would be premature to litigate Diva’s PSJ motion at this stage

                                   9   because its motion to dismiss presents threshold jurisdictional issues and because the one-way

                                  10   intervention rule prevents adjudication of merits issues prior to class certification. Docket No. 99

                                  11   at 1. As discussed above, the threshold issues Uber raises (minimal diversity and standing) are not

                                  12   fatal to Diva’s case. Therefore, the Court addresses whether the one-way intervention rule bars
Northern District of California
 United States District Court




                                  13   consideration of the PSJ motion.

                                  14           The one-way intervention rule exists to “protect defendants from unfair ‘one-way

                                  15   intervention,’ where the members of a class not yet certified can wait for the court’s ruling on

                                  16   summary judgment and either opt in to a favorable ruling or avoid being bound by an unfavorable

                                  17   one.” Villa v. San Francisco Forty-Niners, Ltd., 104 F. Supp. 3d 1017, 1021 (N.D. Cal. 2015)

                                  18   (citing American Pipe & Const. Co. v. Utah, 414 U.S. 538, 547 (1974)). “The doctrine is ‘one-

                                  19   way’ because a plaintiff would not be bound by a decision that favors the defendant but could

                                  20   decide to benefit from a decision favoring the class.” Id. Courts have applied this rule to “deny

                                  21   putative lead plaintiffs’ pre-certification motions for summary judgment because” those motions,

                                  22   “if unsuccessful, would not prevent putative class members from filing their own suits with hope

                                  23   for a more favorable ruling.’” Magadia v. Wal-Mart Assocs., Inc., 319 F. Supp. 3d 1180, 1186

                                  24   (N.D. Cal. 2018) (citing cases).

                                  25           As an initial matter, Diva asserts that one-way intervention only becomes a problem when

                                  26   a plaintiff seeks a final judgment on the merits prior to class certification, and the rule is therefore

                                  27   not implicated by a partial summary judgment motion like Diva’s. Docket No. 103. This

                                  28   contention is meritless. The one-way intervention rule applies in the context of merits rulings, not
                                                                                          22
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 23 of 24




                                   1   just final merits judgments. See, e.g., Gooch, 672 F.3d at 432 (“The rule against one-way

                                   2   intervention prevents potential plaintiffs from awaiting merits rulings in a class action before

                                   3   deciding whether to intervene in that class action.”). This makes sense, given that the underlying

                                   4   rationale of the rule is to “protect defendants from unfair ‘one-way intervention,’ where the

                                   5   members of a class not yet certified can wait for the court’s ruling on summary judgment and

                                   6   either opt in to a favorable ruling or avoid being bound by an unfavorable one.” Villa, 104 F.

                                   7   Supp. 3d at 1021. A merits ruling, even if not a final judgment, can still affect putative class

                                   8   members’ decisions whether or not to opt in. Accordingly, courts have applied the one-way

                                   9   intervention rule to motions for partial summary judgment. See, e.g., id. In particular, one court

                                  10   has rejected the precise argument Diva makes here:

                                  11                  Plaintiffs assert that because they seek only partial summary
                                                      judgment and not a final judgment on the merits, which could have
                                  12                  a res judicata effect on class members, the problem of “one-way
Northern District of California




                                                      intervention” is not implicated. However, the Court does not find
 United States District Court




                                  13                  Plaintiffs’ proposed limitation to be appropriate when—as is the
                                                      case here—a motion for partial summary judgment would reach the
                                  14                  merits of the case. Although Plaintiffs are correct that in the
                                                      abstract, class members may always judge whether to opt-out or not
                                  15                  based on how well the litigation is going so far, here, allowing
                                                      absent plaintiffs to make that determination after the Court
                                  16                  adjudicates issues of liability in the underlying case would unfairly
                                                      prejudice Defendants.
                                  17

                                  18   Gomez v. Rossi Concrete Inc., No. 08CV1442 BTM CAB, 2011 WL 666888, at *1 (S.D. Cal. Feb.

                                  19   17, 2011) (internal citations, quotation marks, and alterations omitted).

                                  20          Diva’s second argument has more merit. It contends that the one-way intervention rule

                                  21   does not apply here because the misclassification question raised in its PSJ motion pertains to its

                                  22   UCL class claim, which seeks only injunctive relief as a Rule 23(b)(2) class. See FAC ¶ 50;

                                  23   Docket No. 103 at 2. In contrast to Rule 23(b)(3) classes, which permit class members to out-out

                                  24   of an unfavorable decision and require “the best notice that is practicable” to class members, Rule

                                  25   23(b)(2) class members may not opt out and are only entitled to “appropriate notice” directed in

                                  26   the court’s discretion. Fed. R. Civ. P. 23(c)(2)(A)–(B). Therefore, some courts have declined to

                                  27   “apply[] the prohibition on one-way intervention to Rule 23(b)(2) class certifications, in which

                                  28   class members may not opt out and therefore make no decision about whether to intervene.”
                                                                                         23
                                        Case 3:18-cv-05546-EMC Document 127 Filed 06/20/19 Page 24 of 24




                                   1   Gooch v. Life Inv’rs Ins. Co. of Am., 672 F.3d 402, 433 (6th Cir. 2012); see Paxton v. Union Nat.

                                   2   Bank, 688 F.2d 552, 558–59 (8th Cir. 1982); Williams v. Lane, 129 F.R.D. 636, 642 (N.D. Ill.

                                   3   1990).

                                   4            Nevertheless, the Court concludes that it would be inappropriate to address the PSJ motion

                                   5   at this stage of the litigation. While there is less concern that putative class members can engage

                                   6   in one-way intervention in the context of a Rule 23(b)(2) class, asymmetrical risks remain because

                                   7   the named plaintiffs can still hedge their bets by opting not to seek class certification if they

                                   8   receive an unfavorable pre-certification merits ruling. The Court therefore exercises its case

                                   9   management authority to DENY without prejudice Diva’s PSJ motion. See Ahanchian v. Xenon

                                  10   Pictures, Inc., 624 F.3d 1253, 1254–55 (9th Cir. 2010). The Court would be amenable to hearing

                                  11   Diva’s class certification and PSJ motions on the same schedule.

                                  12                                         V.       CONCLUSION
Northern District of California
 United States District Court




                                  13            Uber’s motion to dismiss is GRANTED in part and DENIED in part. Specifically, (1)

                                  14   Diva’s complaint is dismissed under Rule 12(b)(1) for lack of subject matter jurisdiction, with

                                  15   leave for Diva to amend within 30 days of the date of this Order to cure the jurisdictional defects;

                                  16   (2) Diva’s UPA claim is dismissed with prejudice; and (3) Diva’s claim under the “unfair” prong

                                  17   of the UCL unfairness claim is dismissed to the extent it is predicated on Sherman Act violations,

                                  18   with leave for Diva to amend within 30 days. Diva’s motion for partial summary judgment is

                                  19   DENIED without prejudice.

                                  20            This order disposes of Docket Nos. 33 and 113.

                                  21

                                  22            IT IS SO ORDERED.

                                  23

                                  24   Dated: June 20, 2019

                                  25

                                  26                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  27                                                      United States District Judge
                                  28
                                                                                         24
